Case: 15-20684      Document: 00513730371         Page: 1    Date Filed: 10/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 15-20684
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 24, 2016

BRADLEY JARED BARTON,                                                      Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:15-CV-587


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Bradley Jared Barton, Texas prisoner # 1680744, who stands convicted
of capital murder, seeks a certificate of appealability (COA) to appeal the
district court’s order staying and abating his 28 U.S.C. § 2254 proceeding until
the Texas Court of Criminal Appeals ruled on his second state habeas petition.
The district court’s order also granted the respondent’s summary judgment
motion in part to the extent it argued that Barton’s claims were unexhausted.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20684    Document: 00513730371     Page: 2   Date Filed: 10/24/2016


                                 No. 15-20684

Barton argues that the district court erred in staying the case pending
exhaustion and that it should have excused the requirement that he exhaust
his state court remedies because the state habeas process was ineffective.
      Barton’s motion for a COA is DENIED AS UNNECESSARY. See Young
v. Stephens, 795 F.3d 484, 494 (5th Cir. 2015), cert. denied, 136 S. Ct. 1453
(2016). Moreover, because the TCCA has now ruled on Barton’s second state
habeas petition and the district court is no longer holding the case in abeyance
pending exhaustion, the issue of whether the district court should have stayed
the case or excused the exhaustion requirement is now moot. See United States
Parole Comm’n v. Geraghty, 445 U.S. 388, 395-96 (1980); Motient Corp. v.
Dondero, 529 F.3d 532, 537 (5th Cir. 2008).          The appeal is therefore
DISMISSED AS MOOT.




                                       2